FILED
                            NOT FOR PUBLICATION                             JUL 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HARUN AR RASHID,                                 No. 11-70231

              Petitioner,                        Agency No. A096-071-444

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 11, 2014**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Petitioner Harun AR Rashid (Rashid) petitions for review of the Board of

Immigration Appeals’ (BIA) dismissal of his appeal of the immigration judge’s (IJ)

order denying Rashid’s applications for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). Rashid contends that the BIA erred

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in affirming the IJ’s adverse credibility determination premised on inconsistencies

between Rashid’s testimony and his asylum application.

      The BIA’s adverse credibility determination was supported by substantial

evidence because the major discrepancy between Rashid’s testimony and his

asylum application concerning the alleged acts of persecution went to the heart of

Rashid’s asylum claim. Most significantly, Rashid’s application asserts that he

was subjected to persecution due to his purported efforts to convert poor Muslims

to the Christian and Hindu religions. However, at his asylum hearing Rashid

testified that as a member of the Awami League, he assisted poor Christian and

Hindu children with their subsistence needs, which led to his persecution. See

Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (holding that “[m]aterial

alterations in the applicant’s account of persecution are sufficient to support an

adverse credibility finding”) (citation omitted); see also Singh v. Gonzales, 439
F.3d 1100, 1108 (9th Cir. 2006) (“An inconsistency goes to the heart of a claim if




                                     Page 2 of 3
it concerns events central to petitioner’s version of why he was persecuted and

fled.”) (citation omitted).1

       PETITION DENIED.




       1
         Because the BIA reviewed the IJ’s adverse credibility determination, we
are not precluded by administrative exhaustion requirements from exercising
jurisdiction over Rashid’s petition for review. See Kin v. Holder, 595 F.3d 1050,
1055 (9th Cir. 2010). Rashid also sufficiently challenged the adverse credibility
determination in his opening brief. See Guo v. Ashcroft, 361 F.3d 1194, 1199 (9th
Cir. 2004). However, Rashid “waived any challenge to the agency’s CAT
determination because he did not raise CAT relief in his opening brief.” Bingxu
Jin v. Holder, 748 F.3d 959, 964 n.2 (9th Cir. 2014) (citation omitted).

                                    Page 3 of 3